BOYD, Justice.
We have for review a decision of the Third District Court of Appeal, Godoy v. Dade County, 410 So.2d 1000 (Fla. 3d DCA 1982), which expressly and directly conflicts with State, Board of Regents v. Yant, 360 So.2d 99 (Fla. 1st DCA), cert. denied, 364 So.2d 892 (Fla.1978). We have jurisdiction. Art. V, § 3(b)(3), Fla. Const.
The issue in this case, concerning the assessment of costs against a county, was resolved by our recent decision in Berek v. Metropolitan Dade County, 422 So.2d 838 (Fla.1982). We held there that although costs are recoverable the statutory maximum amount of recovery is an absolute limit to a county government’s liability, including damages, costs, and post-judgment interest. Since the district court’s decision is correct under Berek, we approve it.
It is so ordered.
ALDERMAN, C.J., and OVERTON and McDONALD, JJ., concur.
ADKINS, J., dissents.